Exhibit Mogul Energy International, Inc. Regulation S Offering December 12, 2007 Form of Flow- Through Subsrciption Agreement ($0.18) Mogul Energy International, Inc. The Securities To Which This Agreement Relates Have Not Been Registered Under The United States Securities Act Of 1933, As Amended (The “Securities Act”) And The Rules And Regulations Promulgated Thereunder And May Not Be Offered Or Sold Directly Or Indirectly (A) Within The United States Or To Or For The Account Or Benefit Of U.S. Persons (As Defined In Regulation S) Except Pursuant To An Effective Registration Statement As To Such Securities Under, Or An Exemption From, The Registration Requirements Of The Securities Act, Or (B) In Canada Or To Residents Of Canada Except Pursuant To Prospectus Exemptions Under The Applicable Provincial Securities Laws And Regulations Or Pursuant To An Exemption Order Made By The Appropriate Provincial Securities Regulator(s). This Subscription Agreement is made by and between
